J-A25032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHELLE LEE HARRIS                        :
                                               :
                       Appellant               :   No. 1128 WDA 2021

         Appeal from the Judgment of Sentence Entered August 23, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0003130-2020


BEFORE: KUNSELMAN, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.: FILED: NOVEMBER 29, 2022

       Michelle Lee Harris (Appellant) appeals from the judgment of sentence

entered in the Allegheny Court of Common Pleas.           At the conclusion of a

stipulated non-jury trial, the court convicted her of possession of a controlled

substance, driving an unregistered vehicle, operation of a motor vehicle

without required financial responsibility, operation of a vehicle without official

certificate of inspection, and operation of a motor vehicle without emission

inspection certificate.1 Appellant contends the trial court erred when it denied

her pretrial motion to suppress evidence, alleging: (1) the inventory search

and impoundment of her car were improper; and (2) even if the search was

permissible, the digital scale found in her vehicle did not support a finding that

____________________________________________


1 18 Pa.C.S. § 780-113(a)(16); 75 Pa.C.S. §§ 1301(a), 1786(f), 4703(a),
4706(c)(5).
J-A25032-22



the police officer possessed probable cause to arrest and search her person.

For the reasons below, we affirm.

        We glean the facts of the underlying incident from the trial court opinion:

              On September 10, 2019, [at approximately 2:17 a.m.,]
        Officer Jason Braun of the City of Pittsburgh Bureau of Police
        conducted a traffic stop of a vehicle operated by [Appellant]
        because the license plate and registration of the vehicle were
        expired. The stop occurred in the intersection of North Braddock
        Avenue and Hamilton Avenue in the City of Pittsburgh. Officer
        Braun approached the driver’s side of the vehicle and addressed
        [Appellant].   [She] immediately became argumentative with
        Officer Braun. Because the vehicle was parked in the intersection
        and was impeding traffic and because the vehicle had an expired
        registration and license plate, Officer Braun made the
        determination that [Appellant] could not continue to drive the
        vehicle. He determined that the vehicle would have to be towed
        from the scene. [Appellant] exited the vehicle and began to walk
        away from the scene of the traffic stop.

              After requesting a tow, Officer Braun conducted an
        inventory search of the vehicle. A black pocket scale with white
        residue was recovered from an area next to the center console.
        Pursuant to Officer Braun’s training and experience, he believed
        the scale and white powder indicated that the scale had been used
        for weighing drugs. Immediately upon discovering the scale,
        Officer Braun informed [Pittsburgh Detective] G[i]no Macioce of
        the discovery of the scale and he requested [Detective] Macioce
        to arrest [Appellant].    [Detective] Macioce then approached
        [Appellant, who] was passively resistant, but . . . eventually
        placed under arrest for possession of drug paraphernalia[2] and
        transported from the scene in a police vehicle.

              After [Appellant] was removed from the police vehicle, a
        police officer located two crack pipes in a compartment of the
        police cruiser that transported her. After a search incident to
        arrest was conducted, a small amount of crack cocaine was
        located in [Appellant’s] jacket pocket.
____________________________________________


2   35 P.S. § 780-113(a)(32).


                                           -2-
J-A25032-22



Trial Ct. Op., 6/19/22, at 1-2 (paragraph breaks inserted); N.T. Supp. H’rg,

4/28/21, at 35. Relevant to Appellant’s argument, Officer Braun stated that

at the time of the incident, he was at “the beginning of [his] career” as a police

officer and at the time of the September 2019 hearing, he had been an officer

for two years and had conducted “[a]pproximately 12” traffic stops.          N.T.

Supp. H’rg at 34-35, 44-45.

        In addition to possession of drug paraphernalia, Appellant was also

charged with prohibited offensive weapons, resisting arrest, possession of a

controlled substance, possession of a small amount of marijuana, driving an

unregistered vehicle, operation of a motor vehicle without required financial

responsibility, operation of a vehicle without official certificate of inspection,

and operation of a motor vehicle without emission inspection certificate.3

        On December 31, 2020, Appellant filed an omnibus pretrial motion

seeking to suppress evidence found in her car and on her person obtained as

a result of two purportedly illegal searches.     Appellant’s Omnibus Pre-Trial

Motion for Suppression of Evidence and for Writ of Habeas Corpus, 12/31/20,

at 5-9.    Appellant specifically argued: (1) the search of her car was an

improper inventory search, and as such, anything recovered during that

search must be suppressed; and (2) her subsequent arrest was not supported

by probable cause, and thus all evidence found incident to that search must

also be suppressed. Id.
____________________________________________


3   18 Pa.C.S. §§ 908(a), 5104; 35 P.S. § 780-113(a)(31).


                                           -3-
J-A25032-22



       On April 28, 2021, the trial court held a suppression hearing where the

Commonwealth presented the testimony of Officer Braun and Detective

Macioce as summarized above.4 Appellant did not present any evidence. On

August 19, 2021, the trial court denied Appellant’s motion to suppress.

       This case proceeded to a stipulated non-jury trial on August 23, 2021,

where the trial court found Appellant guilty of possession of a controlled

substance, driving an unregistered vehicle, operation of a motor vehicle

without required financial responsibility, operation of a vehicle without official

certificate of inspection, and operation of a motor vehicle without emission

inspection certificate, and not guilty of the remaining charges. That same

day, Appellant was sentenced to a two-year term of probation for possession

of a controlled substance, and no further penalty for the remaining offenses.

This timely appeal follows.5

       Appellant raises the following claims:

       Did the [trial court] err in denying Appellant’s pretrial motion to
       suppress physical evidence, given that[:]

       (A) the warrantless inventory search of her car was improper,
       given that immobilization rather than impoundment of her car was
____________________________________________


4 In its brief, the Commonwealth stated it conferred with Appellant’s counsel
who “indicated that he [would] be filing a petition to supplement the certified
record to include bodycam videos marked at trial as Commonwealth Exhibit
1.” Commonwealth Brief at 12 n.2. Upon our review of the record, this
petition has not been filed at the trial court level or in this Court. This,
however, does not impact our review.

5Appellant complied with the trial court’s order to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -4-
J-A25032-22


      called for, with immobilization being an action for which an
      inventory search is not permitted; and

      (B) even if a warrantless inventory search of Appellant’s car was
      permissible, what was discovered during that search (a portable
      food scale having white residue on it) was not an object permitting
      Appellant’s arrest for the crime of Possession of Drug
      Paraphernalia (thus making the search incident to arrest
      exception to the warrant requirement inapplicable to her case)?

Appellant’s Brief at 3 (paragraph breaks inserted).

      Our review of a trial court’s order denying a pretrial motion to suppress

is guided by the following:

      [O]ur standard of review . . . is limited to determining whether
      the factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct. We are
      bound by the suppression court’s factual findings so long as they
      are supported by the record; our standard of review on questions
      of law is de novo. Where, as here, the defendant is appealing the
      ruling of the suppression court, we may consider only the evidence
      of the Commonwealth and so much of the evidence for the defense
      as remains uncontradicted. Our scope of review of suppression
      rulings includes only the suppression hearing record and excludes
      evidence elicited at trial.

Commonwealth v. Yandamuri, 159 A.3d 503, 516 (Pa. 2017) (citations &

footnote omitted).    “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given

their testimony.”    Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa.

Super. 2006) (citation omitted).

      Preliminarily, it merits mention that in her first argument, Appellant

does not challenge the validity of the traffic stop or Officer Braun’s

determination that she could not “drive away” in her vehicle due to its expired

registration. Appellant’s Brief at 22-23. Rather, she argues that the police


                                     -5-
J-A25032-22



did not have proper justification to seize and search her vehicle after the traffic

stop. Id. at 21. Appellant contends the impoundment of her car was not

necessary, thus making the warrantless inventory search of her car unlawful.

Id. at 23. Appellant insists that even though her car was illegally parked after

the traffic stop, she should “have been permitted to move her car to a legal

parking space, at which time it could have been immobilized, thereby

obviating the need for an inventory search.” Id. at 27. Appellant points out

that she “did not decide to stop her car on her own[,]” but stopped “where

she was instructed to” do so.       Id. at 28 (emphasis omitted).       Appellant

maintains that by following Officer Braun’s order to stop, any danger her

vehicle posed to incoming traffic was a police-created exigency, and as such,

did not justify a warrantless search.        Id.   In support of her argument,

Appellant relies on Commonwealth v. Lagenella, 83 A.3d 94 (Pa. 2013),

and distinguishes Commonwealth v. Palmer, 145 A.3d 170 (Pa. Super.

2016).

      “The Fourth Amendment of the United States Constitution and Article 1,

Section 8 of the Pennsylvania Constitution, protect individuals from

unreasonable searches and seizures.” Lagenella, 83 A.3d at 102. To conduct

an investigatory search, police must first obtain a warrant. Id. “[H]owever,

there are certain exceptions to the warrant requirement[,]” one of them being

an inventory search. Id.

            The purpose of an inventory search is not to uncover
      criminal evidence, but to safeguard items taken into police
      custody in order to benefit both the police and the defendant. In

                                       -6-
J-A25032-22


      the seminal case of [South Dakota v.] Opperman, [428 U.S.
      364 (1976)], the high Court observed that inventory searches of
      impounded vehicles serve several purposes, including (1)
      protection of the owner’s property while it remains in police
      custody; (2) protection of the police against claims or disputes
      over lost or stolen property; (3) protection of the police from
      potential danger; and (4) assisting the police in determining
      whether the vehicle was stolen and then abandoned.

            An inventory search of an automobile is permissible when
      (1) the police have lawfully impounded the vehicle; and (2) the
      police have acted in accordance with a reasonable, standard policy
      of routinely securing and inventorying the contents of the
      impounded vehicle.

Lagenella, 83 A.3d at 102 (some citations omitted).

      As such, we must first address Appellant’s contention that the police

officers should have immobilized her car, rather than impound it.        Officer

Braun initiated the traffic stop when he saw Appellant was driving a vehicle

with expired registration, a violation of Section 1301 of the Pennsylvania Motor

Vehicle Code (MVC).    Section 1301 states that “[n]o person shall drive or

move and no owner or motor carrier shall knowingly permit to be driven or

moved upon any highway any vehicle which is not registered in this

Commonwealth unless the vehicle is exempt from registration. 75 Pa.C.S. §

1301(a).   Consequently, the officer made the decision to impound the car

pursuant to Section 6309.2 of the MVC. “Section 6309.2 provides different

procedures for when a vehicle is immobilized, versus when it is impounded (or

towed and stored).” Commonwealth v. Peak, 230 A.3d 1220, 1226 (Pa.

Super. 2020).

      Section 6309.2(a)(2) provides, in relevant part:



                                     -7-
J-A25032-22


      If a motor vehicle . . . for which there is no valid registration or
      for which the registration is suspended, as verified by an
      appropriate law enforcement officer, is operated on a highway or
      trafficway of this Commonwealth, the law enforcement officer
      shall immobilize the motor vehicle . . . or, in the interest of
      public safety, direct that the vehicle be towed and stored
      by the appropriate towing and storing agent . . . and the
      appropriate judicial authority shall be so notified.

75 Pa.C.S. § 6309.2(a)(2) (emphasis added).           This Court has previously

stated: “Judges are not in a position to second-guess a police officer’s decision

to tow a vehicle which, in the officer’s opinion, may create a traffic hazard. To

do   so   would   seriously   handicap   legitimate   traffic-control   activities.”

Commonwealth v. Henley, 909 A.2d 352, 364 (Pa. Super. 2006) (citation

omitted).

      In Lagenella, which Appellant relies on, the defendant was subject to

a traffic stop after failing to use a turn signal. Lagenella, 83 A.3d at 96.

When the defendant stopped his car, it was not blocking traffic.         Id.   The

officer realized during the interaction that the defendant “did not have the

required emissions sticker” and his license was suspended. Id. The officer

decided to tow the vehicle due to the defendant’s suspended license and then,

pursuant to police policy, conducted an inventory search.          Id. at 96-97.

During the search, the officer located an eyeglasses case containing marijuana

seeds, narcotics residue, and a box-cutter. Id. at 97. The officer also found

weapons in the trunk.     Id.   The defendant filed a motion to suppress the

physical evidence found in his car, arguing, inter alia, the officer “lacked




                                      -8-
J-A25032-22



authority to tow his vehicle pursuant to [Section] 6309.2 because the vehicle

did not present an issue of public safety.” Id.

      During the suppression hearing, the officer “offered no testimony

indicating that [the defendant]’s vehicle posed an issue of public safety, . . .

there was no broken glass around the vehicle, and the parked vehicle was not

impeding the flow of traffic in any manner.” Lagenella, 83 A.3d at 101-02.

Additionally, there were “no items of value in plain view in the vehicle.” Id.

at 102. The trial court granted the motion regarding the drugs found in the

eyeglasses case, but denied the motion regarding the weapons. Id. The trial

court subsequently convicted the defendant of receiving stolen property and

unlawful possession of a firearm. Id.

      On appeal, the defendant argued Section 6309.2 “allows for the towing

of a vehicle only if there is an issue of public safety,” which was not present

based on the circumstances. Lagenella, 83 A.3d at 98. A panel of this Court

affirmed the defendant’s sentence, determining the stop was valid and the

officer properly immobilized the vehicle. Id. The defendant filed a petition

for allowance to appeal to the Pennsylvania Supreme Court. Id.

      The Supreme Court reversed this Court’s determination, stating:

“[B]ased on our review of the record, the Commonwealth failed to introduce

any evidence that [the officer]’s decision to tow [the defendant]’s vehicle was

based on public safety.    Thus, . . . the Superior Court’s holding that [the

officer] engaged in a proper inventory search of [the defendant]’s vehicle was

erroneous.”   Lagenella, 83 A.3d at 102 (footnote omitted).          The Court

                                     -9-
J-A25032-22



concluded that since there was no “legal basis” for the officer to tow the

defendant’s car, the inventory search was “improper,” and “evidence of the

weapons found in the trunk . . . should have been suppressed.” Id. at 106

(footnote omitted).

      Here, Officer Braun testified that he made the decision to tow Appellant’s

vehicle “being illegally parked” where the car “was forward of the stop line

impeding the intersection.” N.T. Supp. H’rg at 37. Detective Macioce testified

that the location of the car was a “concern” because there was a fire station

across the street it would have been difficult for “fire trucks to get in and out

of there [as well as] Port Authority buses that have to make those turns.” Id.

at 31-32. The detective further stated: “Where the vehicle was parked at, I

don’t believe that a large vehicle would be able to safely make a right turn

without going into the oncoming lane of traffic either straight away or to the

right. That’s why vehicles can’t be parked that close to the intersection.” Id.

at 32. He also indicated that the “flow of traffic” would have been “impeded.”

Id.

      Based on this testimony, the trial court concluded the impoundment and

inventory search of Appellant’s car were legal, opining:

      Officer Braun clearly testified that the registration and license
      plate of [Appellant’s] vehicle was expired. The vehicle could not
      be driven from the scene and it was stopped in a public
      intersection blocking the flow of traffic. Additionally, the vehicle
      would have been illegally parked if it had remained in the
      intersection. Based on these facts, [the trial court] believes that
      Officer Braun acted within the law in conducting an inventory
      search and on having the vehicle towed from the scene.


                                     - 10 -
J-A25032-22



Trial Ct. Op. at 3. We agree.

        As mentioned above, Appellant does not contest that her vehicle’s

registration was expired or that police were justified in initiating a traffic stop.

Instead, she insists she should have been allowed to move her vehicle to a

legal parking spot due to a police-created exigency. See Appellant’s Brief at

28. We reject this argument. Appellant seems to suggest that the police must

anticipate where and how a vehicle will park or that police should follow a

vehicle until it approaches a parking space before initiating a traffic stop. See

id. She offers no authority suggesting this is a reasonable request in any

fashion. Further, she asserts, without citation, she must have been allowed

the opportunity to move her vehicle into a legal parking spot. Contrary to her

argument, without valid registration, Appellant was not permitted to “drive or

move” her car “upon any highway.”6 See 75 Pa.C.S. § 1301(a). Because

Appellant’s vehicle was violating a parking ordinance, thereby jeopardizing

public safety (notably by preventing fire trucks from navigating the road), the

trial court’s conclusion – that towing her car was necessary, thereby justifying

____________________________________________


6   The Vehicle Code defines “highway” as follows:

        The entire width between the boundary lines of every way publicly
        maintained when any part thereof is open to the use of the public
        for purposes of vehicular travel. The term includes a roadway open
        to the use of the public for vehicular travel on grounds of a college
        or university or public or private school or public or historical park.

75 Pa.C.S. § 102.



                                          - 11 -
J-A25032-22



an inventory search − is supported by the record.          See 75 Pa.C.S. §

6309.2(a)(2); Yandamuri, 159 A.3d at 516; Lagenella, 83 A.3d at 102-03.

Moreover, we reiterate that judges are not in a position to second-guess an

officer’s decision to tow a car that may create a traffic hazard. See Henley,

909 A.2d at 364.

      Relevant to Appellant’s argument, we now examine Palmer, as she

contends that this case was not applicable. See Appellant’s Brief at 27. In

Palmer, the officer was driving when he spotted the defendant, who he knew

from prior interactions, in a vehicle with two other occupants. Palmer 145

A.3d at 171. The officer also recognized the driver, who he knew did not

possess a valid driver’s license, and initiated a traffic stop. Id. During the

stop, the defendant did not comply with the officer’s request to keep his hands

visible, and instead “kept putting his hands in his pockets or down near the

side of his legs.” Id. The vehicle was located in an illegal parking space and

the officer determined that since none of the occupants had a valid driver’s

license, he needed to arrange for the car to be towed. Id. The officer asked

the defendant and the two other occupants to exit the vehicle.       Id.   The

defendant exited and “became very nervous[.]” Id. Due to the defendant’s

nervous demeanor, his initial non-compliance with instructions, and his

“repeated reaching movements[,]” the officer searched him and found heroin

and a firearm. Id.

      The defendant filed a motion to suppress, arguing “because the traffic

stop had ended before [he] was ordered to exit the vehicle, police lacked

                                    - 12 -
J-A25032-22



reasonable suspicion to justify the frisk[,]” which the trial court denied.

Palmer, 145 A.3d at 172. After a stipulated bench trial, the defendant was

convicted of, inter alia, carrying a firearm without a license. He then appealed

to this Court, arguing the traffic stop concluded prior to his exit from the

vehicle and the trial court erred in denying his motion to suppress when it

considered impermissible factors to justify the officer’s search. Id. at 172-

73. This Court affirmed the trial court’s decision and determined: (1) none of

the occupants had a valid driver’s license, and as such none of them could

legally move the vehicle; (2) towing the vehicle was necessary because it was

in an illegal parking space; and (3) that because towing was necessary, the

traffic stop was ongoing after the defendant and the other occupants left the

vehicle, making the search of the defendant legal. Id. at 173-74. Referencing

Lagenella, the Palmer Court stated: “Where an unlicensed driver parks

illegally or pulls into a place that impedes the flow of traffic, an officer may

have the vehicle towed in the interest of public safety.” Palmer, 145 A.3d at

174 (citation omitted).

      Regarding Appellant’s assertion that the present facts are analogous

with Lagenella instead of Palmer, we disagree.        Unlike Lagenella, here,

there was evidence that Appellant’s vehicle was an impediment to public

safety, thereby justifying the impoundment. Moreover, similar to Palmer,

Appellant was unable to legally move her vehicle that was improperly parked.

See 75 Pa.C.S. § 1301(a) (no person shall drive a vehicle upon a highway in

the Commonwealth that is not registered); 75 Pa.C.S. § 6309.2(a)(2) (when

                                     - 13 -
J-A25032-22



a vehicle does not have valid registration and is operated on a highway in the

Commonwealth, an officer “shall immobilize the motor vehicle . . . or, in the

interest of public safety, direct that the vehicle be towed . . .”); see also

Palmer, 145 A.3d at 173-74. Since the vehicle was in an illegal parking spot

and impeding the roadway, Officer Braun determined it posed a safety risk

and properly arranged to tow the car, making the inventory search valid. See

75 Pa.C.S. § 6309.2(a)(2); Lagenella, 83 A.3d at 102-03.7

       Accordingly, Appellant’s first claim has no merit as the trial court

properly found that there was evidence to support the officer’s decision to tow



____________________________________________


7  We also find guidance from this Court’s decision in Peak, supra. In Peak,
an officer stopped the defendant’s vehicle at a gas station after the defendant
stopped it in the middle of an intersection and eventually made a left turn
without using a turn signal. Peak, 230 A.3d at 1222. The officer determined
during the stop that the defendant had a suspended license and advised him
that the car would be towed. Id. at 1222-23. The defendant allegedly stated
during the stop that his mother was coming to move the vehicle out of the
illegal parking spot. Id. at 1223. During an inventory search, the officer
located narcotics and placed him under arrest. Id.

      The defendant filed a motion to suppress the physical evidence, which
the trial court denied. Peak, 230 A.3d at 1223. The trial court then found
the defendant guilty of multiple narcotics and traffic violations. Id. The
defendant filed a notice of appeal to this Court, arguing towing the vehicle was
unnecessary because it was stopped on private property and not causing
concern for public safety, making the subsequent inventory search illegal. Id.
at 1224. This Court affirmed the trial court’s decision, stating: (1) the officer
reasonably called to tow the vehicle where it was blocking a gas pump and
“impeding the business’ right to do business[;]” (2) the phrase “in the interest
of public safety” encompasses when a vehicle is obstructing a gas pump Id.
at 1227. Like Peak, one could also infer that Appellant’s car obstructed the
Port Authority buses from conducting business by impeding their routes.


                                          - 14 -
J-A25032-22



her car because it created a public safety hazard; and therefore, the inventory

search was permissible.

      In   Appellant’s   second   argument,   she   claims   that   even   if   the

impoundment and inventory search of her car were proper, there was no

probable cause to support her warrantless arrest. Appellant’s Brief at 32-33.

Appellant contends that Officer Braun’s discovery of a simple portable scale

did not justify arresting her, and thus the search of her person was improper.

Id. at 30-31. Appellant maintains that portable kitchen scales, like the one

found in her car, “are legally permissible objects” and the unspecified amount

of “white residue” on it did not support a finding of probable cause. Id. at 34,

40-41. Further, she avers such an object cannot be presumed to be drug

paraphernalia unless “accompanied by other items associated with drug

trafficking, such as razor blades, plastic baggies, police scanners, and large

amounts of cash[.]” Id. at 35, citing Commonwealth v. Kelly, 409 A.2d 21

(Pa. 1979). Relying on Kelly, Appellant avers that because her behavior was

“inconsistent with criminal activity” and Officer Braun only suspected that the

scale was contraband, its discovery did not rise to probable cause for arrest.

Id. at 35-38.    Appellant also argues that because Officer Braun was an

unseasoned police officer at the time of the incident, his “inexperience

suggests the absence of probable cause, not its existence.”         Id. at 38-39.

Appellant insists that because her arrest was not supported by probable cause,

the subsequent search was illegal and the evidence the officers seized –

namely the crack cocaine – should be suppressed. Appellant’s Brief at 33.

                                     - 15 -
J-A25032-22



      Keeping our standard of review in mind, we note that the scale was

discovered during the inventory search. We reiterate that an inventory search

is valid where an officer has “lawfully impounded” a vehicle after determining

it posed a risk to public safety. Lagenella, 83 A.3d at 102-03. To determine

if an inventory search is reasonable, we look to the following:

           An inventory search is reasonable if it is conducted pursuant
           to reasonable standard police procedures and in good faith
           and not for the sole purpose of investigation.

      A protective vehicle search conducted in accordance with standard
      police department procedures assures that “the intrusion [is]
      limited in scope to the extent necessary to carry out the
      caretaking function.”

Lagenella, 83 A.3d at 102-03 (citations omitted).

      Moreover, an officer may effectuate a warrantless arrest when they have

probable    cause   to   believe   a   criminal   offense   has   been committed.

Commonwealth v. Galendez, 27 A.3d 1042, 1046 (Pa. Super. 2011). This

Court has previously stated:

      Probable cause is made out when the facts and circumstances
      which are within the knowledge of the officer at the time of the
      [stop], and of which he has reasonably trustworthy information,
      are sufficient to warrant a man of reasonable caution in the belief
      that the suspect has committed or is committing a crime. The
      question we ask is not whether the officer’s belief was correct or
      more likely true than false. Rather, we require only a probability,
      and not a prima facie showing, of criminal activity. In determining
      whether probable cause exists, we apply a totality of the
      circumstances test.

Commonwealth v. Bozeman, 205 A.3d 1264, 1277 (Pa. Super. 2019)

(emphasis and citation omitted).



                                        - 16 -
J-A25032-22



      After determining certain evidence supports an individual’s arrest, the

officer may conduct a search of their person:

      The search incident to arrest exception allows “arresting officers,
      in order to prevent the arrestee from obtaining a weapon or
      destroying evidence, [to] search both the person arrested and the
      area within his immediate control.” Moreover . . . the search
      incident to arrest exception applies categorically. In other words,
      the search incident to arrest exception permits a search of the
      arrestee’s person as a matter of course — and without a “case-
      by-case adjudication . . . [of] whether a search of a particular
      arrestee is likely to protect officer safety or evidence.”

Commonwealth v. Simonson, 148 A.3d 792, 799 (Pa. Super. 2016)

(citations omitted). Further, “in all cases of lawful arrests, police may fully

search the person incident to the arrest.” Commonwealth v. Lutz, 270 A.3d

571, 579-80 (Pa. Super. 2022).

      Relevant to Appellant’s argument, we analyze the facts of Kelly. In

Kelly, police initiated a traffic stop of the defendant’s vehicle for having an

expired inspection sticker. Kelly, 409 A.2d at 22. The defendant and his two

passengers exited the car while one of the officers looked at the front seat to

ensure there were no weapons present.           Id.   The officer saw a small

prescription vial which bared a drugstore label with the defendant’s name on

it that “appeared to contain aluminum foil packets” and seized the item. Id.

The defendant opened the vial and determined there were nine aluminum

packets inside.   Id.   The defendant was arrested and taken to the police

station where officers determined the packets contained methamphetamine.

Id. at 22-23.



                                    - 17 -
J-A25032-22



      The defendant argued, inter alia, the evidence seized and his arrest were

illegal. The trial court denied his petition and he appealed to this Court. See

Commonwealth v. Kelly, 378 A.2d 484, 484 (Pa. Super. 1977). This Court

affirmed the decision, stating the officers properly stopped the defendant and

searched his vehicle. Id. The defendant then filed a petition for allocatur with

the Pennsylvania Supreme Court, arguing the officers lacked probable cause

to seize the vial and effectuate arrest. Kelly, 409 A.2d at 23. The Supreme

Court agreed, reaching the “narrow holding that mere sight of the vial . . .

under the circumstances here . . . did not fulfill the probable cause

requirement” because there was nothing “immediately apparent” about the

item to demonstrate illegal activity to the officers. Id.

      We find that Kelly is distinguishable from the present facts. In Kelly,

the officers observed a prescription vial branded with a drugstore label which

had the defendant’s name on it. Inside of the vial were aluminum packets,

which gave no indication of their contents. Further, the items in the vial could

have reasonably been in the legal possession of the defendant since the vial

had an official label on it bearing his name. Here, Appellant was in possession

of a portable scale with white residue on it, found in a pocket next to the

driver’s seat of her vehicle. Based on Officer Braun’s training and experience,

he knew that a “scale with white residue” on it was “used for the purchase

and distribution of illegal drugs.” N.T. Supp. H’rg at 39; see also Kelly, 409

A.3d at 23.




                                     - 18 -
J-A25032-22



      Further, the trial court concluded Officer Braun “clearly” had probable

cause to believe Appellant possessed drug paraphernalia and stated the

standard was “easily satisfied.” Trial Ct. Op. at 4-5. The record supports this

conclusion. Officer Braun did not need to prove beyond a reasonable doubt

that Appellant was in possession of drug paraphernalia, but only that,

considering the totality of the circumstances, that there was a “probability” of

criminal activity. See Bozeman, 205 A.3d at 1277. Appellant’s argument

largely ignores the fact that Officer Braun found a portable scale with “white

residue” on it in the pocket next to the center console of the driver’s seat.

See Appellant’s Brief at 30-41. Within the context in which the officer located

the scale, he could reasonably deduce it was not an instrument that one would

normally find in a car. The trial court found the officer’s testimony, that he

suspected illegal activity based on the scale with white residue, credible. See

Gallagher, 896 A.2d at 585. Further, we reject Appellant’s argument that

Officer Braun’s short career at the time of the incident “suggests the absence

of probable cause[.]”    See Appellant’s Brief at 38-39.     While an officer’s

experience, or lack thereof, may be a factor in a probable cause

determination, it is not the only aspect on which a court should rest its

decision.   Officer Braun’s experience and training dictated to him that the

presence of white residue on a portable scale demonstrated the probability of

criminal activity. See N.T. Supp. H’rg, at 39. The record supports the trial

court’s conclusion that the officers’ possessed probable cause to arrest

Appellant and the subsequent search of her person was legal.               See

                                     - 19 -
J-A25032-22



Simonson, 148 A.3d at 799; Bozeman, 205 A.3d at 1277.              Therefore,

Appellant’s second claim is without merit, and no relief is due.

      Judgement of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2022




                                    - 20 -